DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and thus its dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, although Applicant discloses the “input parameter” as being a suction strength of 25 cm H2O and a flow rate of 4 cc/second and the desired outcome as being a pressure within the inflatable element being less than 25 cm H2O at two seconds after completing and while maintaining depression of the mechanical user-control button (Page 3 lines 10-15 of the original Specification; and repeated several other instances throughout the Specification, although does not expand beyond what was stated on Page 3), it is unclear from the original specification how this desired outcome is achieved. Specifically, there is no description of what particular structure of the inflatable element and/or various lumens of the device (such as length, diameter, overall shape, and/or material properties) contribute to the resulting pressure within the inflatable element to be less than 25 cm H2O.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachar et al. (US 2014/0142496 A1).
Regarding claim 1, Zachar discloses an apparatus (apparatus 100 shown in Figure 1A) for use with a tracheal ventilation tube (tracheal ventilation tube 160, Figure 1A and paragraph 0321) and a suction source (suction source 601, Figure 1A and Paragraph 0030 and 0321) , the apparatus comprising: (a) a cleaning catheter (cleaning catheter 200, Figure 1A and Paragraph 0323), which is insertable into the ventilation tube (Figure 1A) and comprises: (i) an elongate, flexible, tubular catheter main body (elongate flexible main catheter body 210, Figure 1A and paragraph 0050), which is shaped so as to define (a) one or more distal suction orifices (distal suction orifices 440, Figure 1A and Paragraph 0326), (b) a suction-orifice lumen (suction-orifice lumen 530, Figure 3 and Paragraph 0343),  and (c) an inflatable-element lumen (inflation lumen 580, Paragraph 0343); and (ii) an inflatable element (inflatable element 588, Figure 1A and Paragraph 0328), which is mounted to the catheter main body (see inflatable element 588 mounted to catheter main body 210, Figure 1A), and which is shaped so as to define an interior that is in fluid communication with the inflatable-element lumen (inflation lumen 580 defines an inlet and outlet portion in fluid communication with inflatable element 588, Paragraph 0339); and (b) an input module (input module 156, Figures 1A-1D, Paragraph 0323), which is coupled to the cleaning catheter (Figures 1A-1D), and comprises: (i) an inflation module (inflation source 603, which may comprise an conventional syringe, Figure 1A and Paragraph 0321), which comprises an inflation chamber separate from the suction source (inflation source 603 comprising a conventional syringe separate from suction source 601, conventional syringe containing an inflation chamber, Paragraph 0321); (ii) a flow regulator (flow regulator 700, abstract and Paragraph 0418), which is shaped so as to define a suction port (flow regulator defines a suction port 830, Figure 11A and Paragraph 0347) coupleable in fluid communication with the suction source (“suction port coupleable in fluid communication with a suction source”, paragraph 0347); and (iii)  one or more mechanical user-control buttons (mechanical user control element button 420, Figures 19A-D and Paragraph 0481),  configured to (a) assume at least a first spatial position when not depressed (see Figure 19A where button 420 is in its first spatial position, not depressed, Paragraph 0481), and a second spatial position when fully depressed (see Figures 19C where button 420 assumes a second spatial position and is fully depressed) and (b) mechanically and non-electrically cause an increase in pressure in an interior of the inflation chamber during a transition of the mechanical user-control button from its first spatial position toward its second spatial position (The first spatial position of button 420 shown in Figure 19A corresponds to a “first activation state” and the second spatial position of button 420 shown in Figure 19C corresponds to a “third activation state”, Paragraph 0481-0482; the transition to the “third activation state” causes the interior of the inflatable element 588 to inflate, which is a result of an increase in pressure of the inflation chamber within the inflation source, Paragraph 0128);  and wherein the inflatable element is mounted to the catheter main body at a location within 3 cm of at least one of the one or more distal suction orifices (inflatable element mounted to main body at a location within 3 cm of at least one of the one or more distal suction orifices, Paragraph 0076), wherein the input module is arranged such that, if suction having a strength of 25 cm H20 and a flow rate of 4 cc/second is applied to the suction port, a pressure within the inflatable element is less than 25 cm H20 at two seconds after completing, and while maintaining, depression of the mechanical  user-control button (As per MPEP 2112.01 (I), The Examiner notes that claimed apparatus and the prior art apparatus are sustainably identical in structure, therefore it would be expected that the prior art apparatus would have the same performance characteristics, such as the inflatable element having a pressure less than 25 cm H2O after and while maintaining depression of the button while the suction strength is 25 cm H2O and flow rate of 4 cc/second applied to suction port. Specifically, the claimed apparatus and the apparatus of the prior art reference are structural indistinguishable from one another, also having the same additional structural similarities disclosed from the Specification: the inflatable element having a greatest diameter of between 6 and 12 mm when fully inflated (Instant Application Page 17 and prior art reference Paragraph 0082), inflatable element having a slightly greater diameter than an inner diameter of the ventilation tube (Instant Application Page 17 and prior art reference Paragraph 0326), and the greatest outer diameter of inflatable element when fully inflated equals at least 60% and no more than 120% of the outer diameter of the catheter main body (Instant Application Page 17 and prior art reference Paragraph 0326). Therefore, the prior art reference discloses a device which includes all components which are indistinguishable from the instant claimed apparatus. Therefore, it has been taken to be inherent that Zachar’s device is capable of producing an interior pressure of less than 25 cm H2O within the inflatable element while receiving an input suction strength is 25 cm H2O and flow rate of 4 cc/second, as the claim requires.  
Regarding claim 2, Zachar discloses the apparatus according to claim 1, wherein a volume of the inflation chamber (inflation source 603 comprising a conventional syringe containing an inflation chamber, Paragraph 0321), when the mechanical inflation-chamber-control button is in its first spatial position is at least 25% greater than a volume of the interior of the inflatable element when the pressure within the inflatable element equals 25 cm H20 (when button 420 is in its first spatial position as shown in Figure 19A, the device is in its’ “first activation state” such that inflatable element 588 is deflated, Paragraph 0080 – therefore the volume of the inflation chamber would be greater than the deflated inflatable element 558. The Examiner notes that applicant defines the inflatable element to be functionally deflated when the pressure inside the inflatable element equals 25 cm H2O).   
Regarding claim 4, Zachar discloses the apparatus according to claim 1, wherein the suction port (suction port 830, Figure 18A) is coupled in fluid communication with the suction source (see suction port 830 coupled with suction source shown in Figure 18A). 
Regarding claim 5, Zachar discloses the apparatus according to claim 1, wherein the inflation chamber has a volume of between 1 and 10 cc when the first mechanical control element is in its first spatial position (inflation source 603 comprising a conventional syringe containing an inflation chamber, Paragraph 0321; when button 420 is in its first spatial position shown in Figure 19A, the device it in its “first activations state” such that inflatable element is deflated and communication with inflation chamber is blocked, Paragraph 0080, therefore the syringe would not be compressed and therefore have a volume of between 1 and 10 cc).  
Regarding claim 6, Zachar discloses the apparatus according to claim 1, wherein the mechanical user-control button is biased toward  its first spatial position (mechanical control button is defaulted to the first activation state, which corresponds to its first spatial position, by means of an elastic return force element 349, Paragraph 0382).  
Regarding claim 7,  Zachar discloses the apparatus according to claim 6, wherein the input module (input module 156, Figure 1A-1D, Paragraph 0323) comprises one or more springs that are arranged to bias the mechanical user-control button toward its  first spatial position (mechanical control element button is defaulted to the first activation state by means of an elastic return force element 349, which may be a spring, Paragraph 0382).  
Regarding claim 29, Zachar discloses the apparatus according to claim 1, wherein the input module (input module 156, Figures 1A-1D, Paragraph 0323) is arranged such that: when the  user-control button is in its first spatial position, the flow regulator (a) blocks fluid communication between the suction source and the one or more distal suction orifices (when user control element is in the first configuration the flow regulator is in the first activation state, in which the flow regulator blocks fluid communication between the suction port and one or more suction lumens, Paragraph 0057), and (b) enables fluid communication between the suction source and the interior of the inflatable element via the inflatable-element lumen (in addition, in this first activation state flow regular effects suction fluid communication between suction port and interior of inflation element via a suction channel, Paragraph 0449), and when the  user-control button is in its second spatial position, the flow regulator blocks fluid communication between the suction source and the interior of the inflatable element (In this secondary activation state, flow regulator 714 blocks fluid communication between suction port 830 and proximal suction inlet 531, and thus one or more suction lumens 530, and between fluid port 827 and proximal fluid-delivery inlet 521 (because valve 946 blocks suction channel 551), and thus one or more fluid-delivery lumens 520; as a result, fluid communication is blocked to both fluid-delivery orifices 525 and the interior of inflatable element 58, Paragraph 0449)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (US 2014/0142496 A1) in view of Vazales et al. (US 2015/0343182 A1). 
	Regarding claim 9, Zachar discloses the apparatus according to claim 1, but is silent wherein the inflation chamber comprises an elastic compartment, and wherein the input module is configured such that the transition of the mechanical user-control button from its first spatial position to its second spatial position compresses the elastic compartment, thereby mechanically and non- electrically causing the increase in the pressure in an interior of the elastic compartment.  
However, Vazales teaches an analogous endotracheal tube cleaning system (abstract) comprising an elastic inflation chamber (elastic reservoir 3845 may be compressed, Figure 8A and Paragraph 0117), and further teaching a mechanically controlled button (button-like activation member 3815B, Figure 8a and Paragraph 0117) that when compressed, or moved to a second spatial position, increases the pressure inside the reservoir (when activation button is compressed, distal portion of activation member compresses the liquid or gas within the elastic reservoir 3845, causing distension or expansion of the distal expandable members, paragraph 0117). 
Therefore, it would have been obvious at the time of invention to substitute the conventional syringe-type inflation chamber of Zachar’s device with an elastic reservoir capable of being compressed, as taught by Vazales, as this would provide an alternative means of mechanically and non-electrically inflating the distal inflatable element. 
Regarding claim 26, Zachar discloses the apparatus according to claim 1, wherein the mechanical user-control button (mechanical control element 420, Figure 19A-C) is configured to cause the increase in the pressure in the interior of the inflation chamber during the at least a portion of the transition of the mechanical inflation-chamber-control button from its first spatial position to its second spatial position. (when mechanical control element 420 is fully depressed, the device enters a “third activation state” in which the inflatable element is inflated, caused by an increase in pressure of the inflation chamber, Paragraph 0128), but does not specifically state this is caused by mechanically and non-electrically compressing the inflation chamber. 
However, Vazales teaches an analogous endotracheal tube cleaning system (abstract) comprising an elastic inflation chamber (elastic reservoir 3845 may be compressed, Figure 8A and Paragraph 0117), and further teaching a mechanically controlled button (button-like activation member 3815B, Figure 8a and Paragraph 0117) that when compressed, or moved to a second spatial position, increases the pressure inside the reservoir (when activation button is compressed, distal portion of activation member compresses the liquid or gas within the elastic reservoir 3845, causing distension or expansion of the distal expandable members, paragraph 0117). 
Therefore, it would have been obvious at the time of invention to substitute the conventional syringe-type inflation chamber of Zachar’s device with an elastic reservoir capable of being compressed, as taught by Vazales, as this would provide an alternative means of mechanically and non-electrically inflating the distal inflatable element. 
Regarding claim 27, Zachar in view of Vazales teach the apparatus according to claim 26, with Vazales further teaching wherein the inflation chamber (elastic reservoir 3845, Figure 8A and Paragraph 0117), transitions from a lower level of compression to a higher level of compression during the at least a portion of the transition of the mechanical user-control button from its first spatial position to its second spatial position (when activation button is compressed, distal portion of activation member compresses the liquid or gas within the elastic reservoir 3845, causing distension or expansion of the distal expandable members, paragraph 0117, therefore the inflation chamber undergoes a transition from a low level of compression to a higher level of compression for the purpose of inflating the distal expandable members), and wherein the input module (proximal controller 3800, Paragraph 0113 and Figure 8A) is configured to elastically bias the inflation chamber toward the lower level of compression (a spring 3835 or other elastic member may be used to restore activation member 3815 to its nominal “inactive” position when pressure is released, therefore biased to non-depressed position and lover level of compression, Paragraph 0016).
Therefore, it would have been obvious at the time of invention to configure the inflation chamber to be elastically biased to the lower level of compression, as taught by Vazales, as this would position the mechanically controlled button in the inactive position while the device is not in use. 
Regarding claim 28, Zachar in view of Vazales teach the apparatus according to claim 27, with Vazales further teaching wherein the inflation module (proximal controller 3800, Paragraph 0113 and Figure 8A) is elastically biased toward the lower level of compression (a spring 3835 or other elastic member may be used to restore activation member 3815 to its nominal “inactive” position when pressure is released, therefore biased to the de-pressed and lover level of compression, paragraph 0016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785